Name: Council Regulation (EEC) No 1185/90 of 7 may 1990 amending regulation (EEC) No 777/87 modifying the intervention arrangements for butter and skimmed-milk powder and regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  regions of EU Member States
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 / 31 COUNCIL REGULATION (EEC) No 1185 / 90 of 7 May 1990 amending Regulation (EEC) No 777/ 87 modifying the intervention arrangements for butter and skimmed-milk powder and Regulation (EEC) No 985 / 68 laying down general rules for intervention on the market in butter and cream THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879 / 89 ( 2 ), and in particular Articled (6 ) and the first subparagraph of Article 7a ( 1 ) thereof, Whereas under Regulation (EEC) No 777/ 87 ( 3 ), intervention buying . of butter may be suspended under certain circumstances and may be carried out under a standing invitation to tender; whereas in those circumstances and pursuant to Article 1 ( 3 ) (c ) of the said Regulation , account is taken of the special importance of the buying in of butter by the intervention agency for market stability and the returns of milk producers in Ireland; whereas the benefit of this provision should be extended to the region of Northern Ireland where the dairy industry also contributes a very markedly greater proportion to the gross national product than the average recorded in the other regions of the Community ; Whereas that amendment of Regulation (EEC) No 777 / 87 makes it necessary to adapt Regulation (EEC) No 985 / 68 ( 4 ), as last amended by Regulation (EEC) No 842 / 88 ( 5 ), HAS ADOPTED THIS REGULATION: Article 1 In Article 1 ( 3 ) of Regulation (EEC) No 777/ 87 , the following is added to point (c): 'and Northern Ireland' Article 2 In Article 1 (4 ) of Regulation (EEC) No 985 / 68 , the following subparagraph is added : 'For the purposes of this paragraph , in the United Kingdom Great Britain and Northern Ireland shall be considered as separate regions.' Article 3 This Regulation shall enter into force on 14 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 378 , 27 . 12 . 1989 , p. 2 . ( 3 ) OJ No L 78 , 20 . -3 . 1987 , p. 10. (&lt;) OJ No L 169 , 17 . 7 . 1968 , p. 1 . ( 5 ) OJ No L 87 , 31 . 3 . 1988 , p. 4 .